Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 1, 1971, convicting him of criminal possession of a dangerous drug in the sixth degree, upon his plea of guilty, and sentencing him to a term of one year. Judgment modified, in the interests of justice, by changing the sentence to probation for a period of three years. As so modified, judgment affirmed. In our opinion, defendant’s otherwise untarnished record, his efforts at rehabilitation while on bail, and the sentence of probation given to a codefendant, indicate that imprisonment is not warranted in this case. Defendant should accordingly have been sentenced to a three-year period of probation. Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.